Exhibit 10.1

ARATANA THERAPEUTICS, INC.
EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
June 24, 2016 by and between ARATANA THERAPEUTICS, INC.  (the “Company”) and
Brent Standridge (the “Executive”).  The Company and the Executive are
hereinafter collectively referred to as the “Parties”, and individually referred
to as a “Party”.

Recitals

A.As of the date of this Agreement, the Executive is engaged as a consultant to
the Company pursuant to the terms of that certain Consulting Agreement,
effective as of January 25, 2016 (the “Consulting Agreement”), by and between
the Executive and the Company.

B.The Company desires to employ the Executive to serve as its Chief Operating
Officer, subject to the terms and conditions set forth in this Agreement,
commencing on or about July 1, 2016 (the actual date on which the Executive
commences employment, the “Effective Date”).

C.The Executive desires to accept such employment by the Company, subject to the
terms and conditions set forth in this Agreement, effective as of the Effective
Date.

Agreement

In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

1.Employment.

1.1Offer and Acceptance of Employment.    The Company hereby agrees to employ
the Executive, and the Executive hereby accepts such employment with the
Company, in each case effective as of the Effective Date and otherwise subject
to the terms and conditions set forth in this Agreement.

1.2Title.   The Executive’s position shall be designated as Chief Operating
Officer, subject to the terms and conditions set forth in this Agreement.

1.3Term.  The term of this Agreement shall begin on the Effective Date and shall
continue until terminated pursuant to Section 4 herein (the  “Term”);
provided, however, that the Parties expressly acknowledge and agree that the
Executive’s employment with the Company is at will and may, subject to the
provisions of Section 4, be terminated by the Company or by the Executive at any
time for any reason or for no reason.



--------------------------------------------------------------------------------

 

1.4Duties.  During the Term, the Executive shall (a) perform such services as
are normally associated with the position of Chief Operating Officer and (b)
report to the Company’s President and Chief Executive Officer.

1.5Policies and Practices.  The employment relationship between the Parties
shall be governed by this Agreement and by the policies and practices
established by the Company and the Company’s board of directors or an authorized
committee thereof (the “Board”).  In the event that the terms of this Agreement
differ from or are in conflict with the Company’s policies or practices as in
effect from time to time, this Agreement shall control.

1.6Location.  Unless the Parties otherwise agree in writing, during the Term the
Executive shall perform the services the Executive is required to perform
pursuant to this Agreement at a business office established by the Company in
the Kansas City metropolitan area; provided, however, that the Company may from
time to time require the Executive to travel temporarily to other locations in
connection with the Company’s business.

2.Loyal And Conscientious Performance; Noncompetition.

2.1Loyalty.    During the Executive’s employment by the Company, the Executive
shall devote the Executive’s full business energies, interest, abilities and
productive time to the proper and efficient performance of the Executive’s
duties under this Agreement; provided, however, that, subject to Section 2.2 and
Section 2.3 and the terms of the Non-Disclosure and Assignment Agreement (as
defined below) and provided that such activities do not materially interfere
with the performance of the Executive’s duties under this Agreement, the
Executive may participate in the activities listed on Exhibit A attached hereto,
as well as charitable, community or civic activities, and any other activities
that may be disclosed by the Executive in writing in advance to, and approved
by, the Board after the date hereof.  For the avoidance of doubt,
notwithstanding other activities in which the Executive may engage during the
Term under the immediately preceding sentence, the Executive’s employment with
the Company is intended to be full-time.

2.2Covenant Not to Compete.  The Executive acknowledges and agrees that the
business of the Company is global in scope. The Executive further acknowledges
and agrees that during the course of his employment with the Company he will
learn confidential information relating to the Company and its business and
business strategies and will develop business relationships on behalf of the
Company at the Company’s expense.  The Executive acknowledges and agrees that if
he were to divert this information and the relationships to a competitor, the
Company would suffer irreparable harm to its business and goodwill in an amount
that cannot be readily quantified.  Accordingly, the Executive agrees that
during the Term and the Noncompetition Period (as defined below), the Executive
shall not engage in competition with the Company and/or any of its Affiliates
(as defined below), either directly or indirectly, in any manner or capacity, as
adviser, principal, agent, Affiliate, promoter, partner, officer, director,
employee, stockholder, owner, co-owner, consultant or member of any association
or otherwise, in any phase of the business of developing, licensing,
manufacturing, distributing or marketing of products or services that are in the
same Field of Use (as defined below) or which are otherwise in competition with
the actual or reasonably anticipated products



-2-

 

--------------------------------------------------------------------------------

 

or services of the Company at the time of his separation from the Company,
except with the prior written consent of the Board.  For purposes of this
Agreement: (i) “Noncompetition Period” means the period of six (6) months
following the termination of the Executive’s employment for any reason; and (ii)
“Field of Use” means the field of companion animal therapeutics.  The Executive
acknowledges and agrees that because of the global scope of the Company’s
business, this restriction shall cover the United States of America and
Europe.  For purposes of this Agreement, “Affiliate” means, with respect to any
specific entity, any other entity that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
such specified entity.  Ownership by the Executive in professionally managed
funds over which the Executive does not have control or discretion in investment
decisions or as a passive investment of less than two percent (2%) of the
outstanding shares of capital stock of any corporation identified on Exhibit C
attached hereto or with one or more classes of its capital stock listed on a
national securities exchange or publicly traded on a national securities
exchange or in the over-the-counter market shall not constitute a breach of this
Section 2.2.

2.3Covenant Not To Solicit.  The Executive agrees that during the Term and for
one (1) year following the termination of his employment for any reason, he
shall not, directly or indirectly, solicit or recruit any employees of the
Company to terminate their work for the Company or to perform services in
competition with the Company.

2.4Acknowledgement Regarding Indemnification.  The Company and the Executive
expressly acknowledge and agree that the Executive shall, at all times during
the Term of this Agreement, be deemed to be and qualify as an “officer” for
purposes of Article IX of the Company’s bylaws as in effect as of the Effective
Date and shall be entitled to all of the rights and remedies relating to the
indemnification of officers of the Company pursuant thereto.

3.Compensation of the Executive.

3.1Base Salary.  The Company shall pay the Executive a base salary at the rate
of Three Hundred Thousand U.S. Dollars ($300,000.00) per year (the “Base
Salary”), less payroll deductions and all required withholdings, payable in
regular periodic payments in accordance with the Company’s normal payroll
practices.  The Base Salary shall be prorated for any partial year of employment
on the basis of a 365-day fiscal year.  The Base Salary shall be subject to
review and adjustment from time to time by and at the sole discretion of the
Board.

3.2Annual Bonus.  The Executive shall have a targeted annual cash performance
bonus (the “Bonus”) payment of thirty-five percent (35%) of the Base Salary with
respect to each calendar year, subject to the Executive’s continued employment with the
Company as of the end of such calendar year and contingent upon (a) successful
achievement of corporate objectives established from year to year by the Board,
which objectives may be modified by the Board, and/or (b) other adjustments that
the Board deems appropriate.  Any Bonus pursuant to this Section 3.2 shall be
paid as promptly as practicable following the end of the applicable calendar
year, but not later than March 15th of the following calendar year, and may be
prorated for any partial year of employment.

3.3Equity Compensation.



-3-

 

--------------------------------------------------------------------------------

 

3.3.1Stock Option.

(i)On the Effective Date or as soon as reasonably practicable thereafter,
 subject to the approval of the Board,  the Company shall grant the Executive a
stock option (the “Stock Option”) pursuant to the Company’s 2013 Incentive Award
Plan or such other equity incentive plan or similar plan in effect at the time
the Stock Options are granted (the “Plan”) to purchase 83,333 shares (adjusted
for any stock splits, reverse stock splits or other changes affecting the shares
that may occur prior to the date of grant) of the Company’s common stock
(“Common Stock”), at a per share exercise price equal to the fair market value
of a share of Common Stock (as defined in the Plan) on the date of grant.

(ii)The Stock Option shall be granted subject to the terms and conditions of the
Plan and a written stock option agreement to be entered into by the Company and
the Executive in the form of the Company’s standard stock option agreement (the
“Option Agreement”). The Option Agreement shall provide, among other things,
that (A) the Stock Option shall be an “incentive stock option” to the extent
possible under applicable law and (B) the shares of Common Stock underlying the
Stock Option (the “Option Shares”) shall vest: (x) as to 1/4th of the Option
Shares, upon the first (1st) anniversary of the Effective Date of the Stock
Option; and (y) as to the remaining Option Shares, in equal monthly installments
over the next thirty-six (36) months such that all shares shall be vested as of
the fourth (4th) anniversary of the Effective Date of the Stock Option, subject
to the Executive’s continued employment with the Company on each such vesting
date; provided,  however, that: the Stock Option shall be subject to accelerated
vesting as provided in Section 4.5.1 and Section 4.5.3(iii).

3.3.2Restricted Stock Award.

(i)On the Effective Date or as soon as reasonably practicable thereafter,
 subject to the approval of the Board,  the Company shall grant the Executive an
award of restricted stock (the “Restricted Stock Award”) pursuant to the Plan
for 41,667 shares of Common Stock (adjusted for any stock splits, reverse stock
splits or other changes affecting the shares of Common Stock that may occur
prior to the date of grant). 

(ii)The Restricted Stock Award shall be granted subject to the terms and
conditions of the Plan and a written award agreement to be entered into by the
Company and the Executive in the form of the Company’s standard restricted stock
agreement (the “Restricted Stock Award Agreement”). The Restricted Stock Award
Agreement shall provide, among other things, that all shares of Common Stock
underlying the Restricted Stock Award shall vest in one-third (1/3) increments
annually upon the anniversary of the Effective Date such that all shares shall
be vested as of the third  (3rd) anniversary of the Effective Date, subject to
the Executive’s continued employment with the Company on each such vesting date;
provided,  however, that the Restricted Stock Award shall



-4-

 

--------------------------------------------------------------------------------

 

be subject to accelerated vesting as provided in Section 4.5.1 and Section
4.5.3(iii). 



3.4Expense Reimbursements.  The Company will reimburse the Executive for all
reasonable business expenses the Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies,
provided that the Executive supplies the appropriate substantiation for such
expenses.  Any amounts payable under this Section 3.4 shall be made in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv) and shall be paid
on or before the last day of the Executive’s taxable year following the taxable
year in which the Executive incurred the expenses.  The amounts provided under
this Section 3.4 during any taxable year of the Executive’s will not affect such
amounts provided in any other taxable year of the Executive’s, and the
Executive’s right to reimbursement for such amounts shall not be subject to
liquidation or exchange for any other benefit.

3.5Employment Taxes.  All of the Executive’s compensation shall be subject to
all applicable federal, state and local taxes and withholdings, as well as any
others that the Company determines it is legally required to withhold.

3.6Benefits.  The Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any benefit plan or arrangement, including any 401(k) plan with Company
matching, disability insurance plan and life insurance plan, that may be in
effect from time to time and made available to the Company’s senior management
employees, including with respect to additional coverage for spouses, domestic
partners and eligible dependents. Notwithstanding the foregoing, the Executive
shall not be entitled to participate in any Company severance plan or program
except as set forth in Section 4.5.

3.7Vacation.  The Executive shall be entitled to three (3) weeks’ paid vacation
time per year, subject to a maximum accrual of three (3) weeks, and paid
personal time off, in each case, in accordance with the Company’s policies.

4.Termination.

4.1Termination by the Company.  The Executive’s employment with the Company is
at will and may be terminated by the Company at any time and for any reason, or
for no reason, including, but not limited to, under the following conditions:

4.1.1Termination by the Company for Cause.  The Company may terminate the
Executive’s employment under this Agreement for Cause by delivery of written
notice to the Executive specifying the Cause or Causes relied upon for such
termination.  Any notice of termination given pursuant to this Section 4.1.1
shall effect termination as of the date of the notice, or as of such other date
as specified in the notice.

4.1.2Termination by the Company Without Cause.  The Company may terminate the
Executive’s employment under this Agreement without Cause at any time and for
any reason, or for no reason, by delivery of written notice to the
Executive.  Any notice of termination given pursuant to this Section 4.1.2 shall
effect the termination of the Executive’s



-5-

 

--------------------------------------------------------------------------------

 

employment hereunder as of the date of such notice, or as of such other date as
is specified in such notice.

4.2Termination by the Executive.  The Executive’s employment with the Company is
at will and may be terminated by the Executive at any time and for any reason,
or for no reason, including, but not limited to, under the following conditions:

4.2.1Termination by the Executive for Good Reason.  The Executive may terminate
his employment under this Agreement for Good Reason in accordance with the
procedures specified in Section 4.6.2 below.

4.2.2Termination by the Executive Without Good Reason.  The Executive may
terminate his employment under this Agreement for other than Good Reason at any
time.

4.3Termination for Death or Complete Disability.  The Executive’s employment
with the Company shall automatically terminate effective upon the date of the
Executive’s death or Complete Disability (as defined below).

4.4Termination by Mutual Agreement of the Parties.  The Executive’s employment
with the Company may be terminated at any time upon a written mutual agreement
of the Parties.  Any such termination of employment shall have the consequences
specified in such agreement.

4.5Compensation Upon Termination.

4.5.1Death or Complete Disability.  If the Executive’s employment shall be
terminated by death or Complete Disability as provided in Section 4.3, the
Company shall pay to the Executive, or to the Executive’s heirs, as applicable,
the Base Salary and accrued and unused vacation benefits earned through the date
of termination at the rate in effect at the time of termination, plus all other
amounts to which the Executive is entitled under any compensation plan or
practice of the Company at the time of termination, less standard deductions and
withholdings.  In addition, the vesting and/or exercisability of each of the
Executive’s outstanding stock awards (including any stock options, restricted
stock or other awards granted to the Executive by the Company) shall be
automatically accelerated on the date of termination as to the number of stock
awards that would have vested over the twelve (12) month period following the
date of termination had the Executive remained continuously employed by the
Company during such period.  The Company shall thereafter have no further
obligations to the Executive and/or to the Executive’s heirs under this
Agreement, except as otherwise provided by law.

4.5.2With Cause or Without Good Reason.  If the Executive’s employment is
terminated by the Company for Cause, or if the Executive terminates his
employment hereunder without Good Reason, the Company shall pay to the Executive
the Base Salary and accrued and unused vacation benefits earned through the date
of termination at the rate in effect at the time of termination, plus all other
amounts to which the Executive is entitled under any compensation plan or
practice of the Company at the time of termination, less standard



-6-

 

--------------------------------------------------------------------------------

 

deductions and withholdings.  The Company shall thereafter have no further
obligations to the Executive under this Agreement, except as otherwise provided
by law.

4.5.3Without Cause or for Good Reason.  If the Company terminates the
Executive’s employment without Cause or the Executive terminates his employment
hereunder for Good Reason, the Company shall pay to the Executive the Base
Salary and accrued and unused vacation benefits earned through the date of
termination at the rate in effect at the time of termination, plus all other
amounts to which the Executive is entitled under any compensation plan or
practice of the Company at the time of termination, less standard deductions and
withholdings.  In addition, subject to the Executive’s: (i) furnishing to the
Company an executed waiver and release of claims in substantially the form
attached hereto as Exhibit B (which form may be amended to comply with legal
requirements arising after the Effective Date) (the “Release”) no later than
forty-five (45) days following the Executive’s termination; and (ii) allowing
the Release to become effective in accordance with its terms, the Executive
shall be entitled to the following:

(i)payment in an amount equal to fifty percent (50%) of the Executive’s annual
Base Salary in effect at the time of termination (or 100% of the Executive’s
Base Salary in effect at the time of termination, in the event the termination
occurs within twelve (12) months following the date of the consummation of a
Change in Control (as defined below) (such period, the “Double-Trigger Period”))
(with the amount of the Base Salary determined prior to any reduction in the
Base Salary that would give rise to the Executive’s right to voluntarily resign
for Good Reason pursuant to Section 4.6.2), less standard deductions and
withholdings, paid in equal installments over a period of six (6) months (or
twelve (12) months, in the event the termination occurs during the
Double-Trigger Period) following the date of termination pursuant to the
Company’s standard payroll practices (the “Cash Severance”),  provided that any
Cash Severance which would otherwise be payable prior to the 45th day following
the date of Executive’s termination of employment shall be cumulated and paid in
a lump-sum on the first ordinary payroll date that occurs on or after the 45th
day following the date of Executive’s termination of employment;  

(ii)should the Executive timely elect to continue Company-sponsored group health
insurance benefits in accordance with the provisions of COBRA or a similar
applicable state law (“State Continuation”), as applicable, following the date
of termination, to the extent that doing so will not result in adverse tax
consequences or violate applicable law, the Company shall pay the full premium
for such group health insurance continuation benefits for the Executive and any
eligible dependents for a period of six (6) months (or twelve (12) months, in
the event the termination occurs during the Double-Trigger Period) after the
effective date of the Release; provided,  however, that any such payments will
cease if the Executive voluntarily enrolls in a health insurance plan offered by
another employer or entity during the period in which the Company is paying such
premiums. The Executive agrees to promptly notify the Company in writing of any
such enrollment. For purposes of this Section 4.5.3(ii), references to COBRA or
State Continuation premiums shall not include any amounts



-7-

 

--------------------------------------------------------------------------------

 

payable by the Executive under an Internal Revenue Code Section 125 health care
reimbursement plan; and

(iii)in the event that the termination occurs during the Double-Trigger Period,
the vesting and exercisability of each of the Executive’s outstanding stock
awards (including any stock options, restricted stock or other equity awards
granted to the Executive by the Company) shall be automatically accelerated in
full on the effective date of the Release, which shall mean at target for any
portion of an award that vests based on the achievement of performance goals.

4.6Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:

4.6.1Complete Disability.  “Complete Disability” shall mean the inability of the
Executive to perform the Executive’s duties under this Agreement, even with
reasonable accommodation, because the Executive has become permanently disabled
within the meaning of any policy of long-term disability income insurance
covering employees of the Company then in force.  In the event the Company has
no policy of disability income insurance covering employees of the Company in
force when the Executive becomes disabled, the term “Complete Disability” shall
mean the inability of the Executive to perform the Executive’s duties under this
Agreement, even with reasonable accommodation, by reason of any incapacity,
physical or mental, which the Board, based upon medical advice or an opinion
provided by a licensed physician mutually acceptable to the Board and the
Executive, determines to have incapacitated the Executive from satisfactorily
performing all of the Executive’s usual services for the Company, even with
reasonable accommodation, for a period of at least one hundred twenty (120) days
during any twelve (12) month period (whether or not consecutive).  Based upon
such medical advice or opinion, the determination of the Board shall be final
and binding and the date such determination is made shall be the date of such
Complete Disability for purposes of this Agreement.

4.6.2Good Reason.  “Good Reason” for the Executive to terminate his employment
hereunder shall mean the occurrence of any of the following events without the
Executive’s consent:

(i)a material diminution in the Executive’s authority, duties or
responsibilities relative to his authority, duties or responsibilities in effect
immediately prior to such reduction;

(ii)a material change in the geographic location at which the Executive must
perform his duties to a point that is located more than fifty (50) miles from
the outer limits of the Kansas City metropolitan area;

(iii)a material diminution by the Company of the Executive’s base compensation
as initially set forth herein or as the same may be increased from time to time;
or



-8-

 

--------------------------------------------------------------------------------

 

(iv)any other action or inaction that constitutes a material breach by the
Company or any successor or Affiliate of its obligations to the Executive under
this Agreement;

provided, however, that such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if: (x) the Executive gives
the Company written notice of the intent to terminate for Good Reason within
thirty (30) days following the first occurrence of the condition(s) that the
Executive believes constitutes Good Reason, which notice shall describe such
condition(s); (y) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and (z)
the Executive terminates his employment within thirty (30) days following the
end of the Cure Period.

4.6.3Cause.  “Cause”  for the Company to terminate the Executive’s employment
hereunder shall mean the occurrence of any of the following events, as
determined by the Board or a committee designated by the Board, in its sole
discretion:

(i)the Executive’s conviction of any felony or any crime involving moral
turpitude or dishonesty; or against the Company;

(ii)the Executive’s participation in a fraud involving the Company or any of its
affiliates;

(iii) the Executive’s willful and material breach of the Executive’s duties
hereunder that is not cured within thirty (30) days after the Executive’s
receipt of written notice from the Board of such breach;

(iv)the Executive’s intentional and material damage to the Company’s property;
or

(v)the Executive’s material breach of the Non- Disclosure and Assignment
Agreement (as defined below);

provided, however, that prior to the determination that Cause under this Section
4.6.3 has occurred, the Company shall: (w) provide to the Executive in writing,
in reasonable detail, the reasons for the determination that such Cause exists;
(x) other than with respect to clause (iii) above which specifies the applicable
period of time for the Executive to remedy his breach, afford the Executive a
reasonable opportunity to remedy any such breach; (y) provide the Executive an
opportunity to be heard prior to the final decision to terminate the Executive’s
employment hereunder for such Cause; and (z) make any decision that such Cause
exists in good faith.

4.6.4Change in Control.  “Change in Control”  shall mean the occurrence, in a
single transaction or in a series of related transactions, of any one or more of
the following events: (i) there is consummated a merger, consolidation or
similar transaction involving (directly or indirectly) the Company if,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
own, directly or indirectly, either (a) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving entity



-9-

 

--------------------------------------------------------------------------------

 

in such merger, consolidation or similar transaction or (b) more than fifty
percent (50%) of the combined outstanding voting power of the parent of the
surviving entity in such merger, consolidation or similar transaction; (ii) the
stockholders of the Company approve or the Board approves a plan of complete
dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur; or (iii) there is consummated
a sale of all or substantially all of the consolidated assets of the Company and
its subsidiaries, other than a sale of all or substantially all of the
consolidated assets of the Company and its subsidiaries to an entity more than
fifty percent (50%) of the combined voting power of the voting securities of
which entity is owned by stockholders of the Company in substantially the same
proportion as their ownership of the Company immediately prior to such sale;
provided, however, that the term “Change in Control” shall not include a sale of
assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.



4.7Survival of Certain Sections.  Sections 2.2, 2.3, 2.4, 4, 5, 6, 7, 8, 9,
12, 13, 16 and 18 of this Agreement will survive the termination of this
Agreement.

4.8Parachute Payment.  If any payment or benefit the Executive would receive
pursuant to this Agreement (each, a “Payment”) would: (i) constitute a
“Parachute
Payment” within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”); and (ii) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment
shall be reduced to the Reduced Amount.  The “Reduced Amount” shall be equal to
the largest portion of the Payment (including all of it) which, after taking
into account all applicable federal, state and local income and employment taxes
(all computed at the highest applicable marginal rate), and the Excise Tax, if
applicable, results in the Executive’s receipt, on an after-tax basis, of the
greatest amount of the Payment, whether or not all or some portion of the
Payment is subject to the Excise Tax.  If a reduction in payments or benefits
constituting Parachute Payments is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the
Executive elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the effective
date of the event that triggers the Payment): reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits.  In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of the Executive’s stock awards unless the Executive
elects in writing a different order for cancellation.  Notwithstanding anything
to the contrary set forth herein, the Executive may not elect the order in which
the reduction in the Executive’s payments or benefits will occur if such
election would cause any such amounts to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code such that the
Executive would incur the additional twenty percent (20%) tax under Section 409A
of the Code (the “409A Tax”).  In addition, if a different order of reduction is
required to avoid the 409A Tax, that order shall apply.

The accounting firm then engaged by the Company for general audit purposes shall
perform the foregoing calculations.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.





-10-

 

--------------------------------------------------------------------------------

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Executive and the Company within fifteen (15) calendar days after the date on
which the Executive’s right to a Payment is triggered (if requested at that time
by the Executive or the Company) or such other time as requested by the
Executive or the Company.  If the accounting firm determines that no Excise Tax
is payable with respect to a Payment, either before or after the application of
the Reduced Amount, it shall furnish the Executive and the Company with an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to such Payment.  Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Executive and the Company.

4.9Application of Internal Revenue Code Section 409A.  Notwithstanding anything
to the contrary set forth herein, any Cash Severance amounts that constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code shall not commence in connection with the Executive’s termination of
employment unless and until the Executive has also incurred a “separation from
service” within the meaning of Section 409A of the Code, unless the Company
reasonably determines that such amounts may be provided to the Executive without
causing the Executive to incur the 409A Tax.  To the extent any Cash Severance
amounts: (i) are paid following the date of termination of the Executive’s
employment through March 15 of the calendar year following such termination,
such severance benefits are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable
pursuant to the “short-term deferral” rule set forth in Section 1.409A-1(b)(4)
of the Treasury Regulations; (ii) are paid following said March 15, such Cash
Severance benefits are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary
separation from service and payable pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision; and
(iii) are in excess of the amounts specified in clauses (i) and (ii) of this
paragraph, shall (unless otherwise exempt under Treasury Regulations) be
considered separate payments subject to the distribution requirements of Section
409A(a)(2)(A) of the Code, including, without limitation, the requirement of
Section 409A(a)(2)(B)(i) of the Code that payments or benefits be delayed until
six (6) months and one (1) day after the Executive’s separation from service if
the Executive is a “specified employee” within the meaning of the aforesaid
section of the Code at the time of such separation from service.  In the event
that a six (6) month and one (1) day delay of any such separation payments or
benefits is required, on the first regularly scheduled pay date following the
conclusion of the delay period the Executive shall receive a lump sum payment or
benefit in an amount equal to the separation payments and benefits that were so
delayed, and any remaining separation payments or benefits shall be paid on the
same basis and at the same time as otherwise specified pursuant to this
Agreement (subject to applicable tax withholdings and deductions).

5.CONFIDENTIAL AND PROPRIETARY INFORMATION.  As a condition of employment, the
Executive agrees to execute and abide by the Company’s standard form of
Non-Disclosure and Proprietary Rights Assignment Agreement (the “Non-Disclosure
and Assignment Agreement”).

6.ASSIGNMENT AND BINDING EFFECT.  This Agreement shall be binding upon and inure
to the benefit of the Executive and the Executive’s heirs, executors, personal



-11-

 

--------------------------------------------------------------------------------

 

representatives, assigns, administrators and legal representatives.  Because of
the unique and personal nature of the Executive’s duties under this Agreement,
neither this Agreement nor any rights or obligations under this Agreement shall
be assignable by the Executive.  This Agreement shall be binding upon and inure
to the benefit of the Company and its successors, assigns and legal
representatives.  Any such successor of the Company will be deemed substituted
for the Company under the terms of this Agreement for all purposes and the
Company will require any successor to all or substantially all of the business
or assets of the Company expressly to assume and to agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company.

7.NOTICES.  All notices or demands of any kind required or permitted to be given
by the Company or the Executive under this Agreement shall be given in writing
and shall be personally delivered (and receipted for) or faxed during normal
business hours or mailed by certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Company:

Aratana Therapeutics, Inc.
11400 Tomahawk Creek Parkway, Suite 340
Leawood, KS 66211
Attention: General Counsel

If to the Executive, to the address set forth on the signature page hereto.

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above.  Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
section.

8.CHOICE OF LAW.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware.  The Executive and
the Company consent to non-exclusive personal jurisdiction in any state and, if
otherwise permitted by law, federal court situated in the State of Delaware for
the resolution of all claims arising under this Agreement that are subject to
resolution in court rather than through arbitration.

9.INTEGRATION.  This Agreement, including Exhibit A, Exhibit B, and Exhibit C,
together with the Non-Disclosure and Assignment Agreement, contains the
complete, final and exclusive agreement of the Parties relating to the terms and
conditions of the Executive’s employment and the termination of the Executive’s
employment, and supersedes all prior oral and written employment agreements or
arrangements between the Parties (notwithstanding the foregoing, Section 8
(Survival) of the Consulting Agreement shall continue to apply as
contemplated/agreed between the Parties following the expiration or termination
of the Consulting Agreement).



-12-

 

--------------------------------------------------------------------------------

 

10.AMENDMENT.  This Agreement cannot be amended or modified except by a written
agreement signed by the Executive and the Company.

11.WAIVER.  No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the Party
against whom the wavier is claimed, and any waiver or any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or breach.

12.SEVERABILITY.  The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal.  Such court shall have the authority to modify or replace the invalid
or unenforceable term or provision with a valid and enforceable term or
provision, which most accurately represents the Parties’ intention with respect
to the invalid or unenforceable term, or provision.

13.INTERPRETATION; CONSTRUCTION.  The headings set forth in this Agreement are
for convenience of reference only and shall not be used in interpreting this
Agreement.  This Agreement has been drafted by legal counsel representing the
Company, but the Executive has been encouraged to consult with, and has
consulted with, the Executive’s own independent counsel and tax advisors with
respect to the terms of this Agreement.  The Parties acknowledge that each Party
and its counsel has reviewed and revised, or had an opportunity to review and
revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

14.REPRESENTATIONS AND WARRANTIES.  The Executive represents and warrants that
the Executive is not restricted or prohibited, contractually or otherwise, from
entering into and performing each of the terms and covenants contained in this
Agreement, and that the Executive’s execution and performance of this Agreement
will not violate or breach any other agreements between the Executive and any
other person or entity.

15.COUNTERPARTS.  This Agreement may be executed in two (2) counterparts, each
of which shall be deemed an original, all of which together shall constitute one
and the same instrument.

16.ARBITRATION.  To ensure the rapid and economical resolution of disputes that
may arise in connection with the Executive’s employment with the Company, the
Executive and the Company agree that any and all disputes, claims, or causes of
action, in law or equity, arising from or relating to the Executive’s
employment, or the termination of that employment, will be resolved, to the
fullest extent permitted by law, by final, binding and confidential arbitration
pursuant to the Federal Arbitration Act in Leawood, Kansas conducted by the
Judicial Arbitration and Mediation Services/Endispute, Inc. (“JAMS”), or its
successors, under the then current rules of JAMS for employment disputes;
provided that the arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award.  ACCORDINGLY, THE EXECUTIVE AND THE COMPANY HEREBY IRREVOCABLY WAIVE
ANY RIGHT



-13-

 

--------------------------------------------------------------------------------

 

TO A JURY TRIAL IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.  Both the Executive and the Company shall be entitled to all rights
and remedies that either the Executive or the Company would be entitled to
pursue in a court of law.  The Company shall pay any JAMS filing fee and shall
pay the arbitrator’s fee.  The arbitrator shall have the discretion to award
attorneys’ fees to the party the arbitrator determines is the prevailing party
in the arbitration; provided, however, that the prevailing party shall be
reimbursed for such fees, costs and expenses within sixty (60) days following
any such award, but, to the extent the Executive is the prevailing party, in no
event later than the last day of the Executive’s taxable year following the
taxable year in which the fees, costs and expenses were incurred; provided,
further, that the Parties’ obligations pursuant to the provisos set forth
above shall terminate on the tenth (10th) anniversary of the date of the
Executive’s termination of employment.  Nothing in this Agreement is intended to
prevent either the Executive or the Company from obtaining equitable relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration.  Notwithstanding the foregoing, the Executive and the Company each
have the right to resolve any issue or dispute involving a claim of
misappropriation or infringement of confidential, proprietary or trade secret
information, or intellectual property rights, in any court of competent
jurisdiction instead of via arbitration.



17.TRADE SECRETS OF OTHERS.  It is the understanding and intention of both the
Company and the Executive that the Executive shall not divulge to the Company
and/or its subsidiaries any confidential information or trade secrets belonging
to others, including the Executive’s former employers, nor shall the Company
and/or its Affiliates seek to elicit from the Executive any such information. 
The Executive shall not provide to the Company and/or its Affiliates or use on
their behalf any such information or any documents or copies of documents
containing such information.

18.ADVERTISING WAIVER.  The Executive agrees to permit, during and following the
term of this Agreement, and without receiving additional compensation, the
Company, and persons or other organizations authorized by the Company, to use,
publish and distribute advertising or sales promotional literature concerning
the products and/or services of the
Company, or the machinery and equipment used in the provision thereof, in which the
Executive’s name and/or pictures of the Executive taken in the course of the
Executive’s provision of services to the Company appear.  The Executive hereby
waives and releases any claim or right the Executive may otherwise have arising
out of such use, publication or distribution.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-14-

 

--------------------------------------------------------------------------------

 

IN  WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

Aratana Therapeutics, Inc.

﻿

﻿

﻿

﻿

By: /s/ Steven St. Peter

Name:  Steven St. Peter

Its:    President and CEO

﻿

﻿

﻿

Executive:

﻿

﻿

﻿

/s/ Brent Standridge

Brent Standridge

﻿

Address: XXXXX XXXXX XXXX XXXXXX

XXXXXXX,  KS XXXXX

﻿

﻿

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PERMITTED ACTIVITIES

None.

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

RELEASE AND WAIVER OF CLAIMS

TO BE SIGNED FOLLOWING TERMINATION WITHOUT CAUSE OR RESIGNATION FOR GOOD REASON

In consideration of the payments and other benefits set forth in the Employment
Agreement dated as of
July 1, 2016 (the “Employment Agreement”), to which this form is attached, I,
Brent Standridge, hereby furnish ARATANA THERAPEUTICS, INC. (the “Company”),
with the following release and waiver (“Release and Waiver”).

In exchange for the consideration provided to me by Section 4 of the Employment
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, Affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to my
signing this Release and Waiver, except claims that the law does not permit me
to waive by signing this Release and Waiver (including my right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation).  This general release includes, but is not limited
to: (1) all claims arising out of or in any way related to my employment with
the Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), the Kansas Anti-discrimination
Act and the Kansas Age Discrimination in Employment Act.

﻿

Notwithstanding the foregoing, nothing in this Release and Waiver shall
constitute a release by me of any claims or damages based on any right I may
have to enforce the Company’s executory obligations under the Employment
Agreement, or my eligibility for indemnification under applicable law, Company
governance documents or under any applicable insurance policy with respect to my
liability as an employee or officer of the Company, or my rights pursuant to my
stock awards (including any stock options, restricted stock or other awards
granted to me by the Company) pursuant to their terms.

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already



 

 

--------------------------------------------------------------------------------

 

entitled as an executive of the Company.  If I am 40 years of age or older upon
execution of this Release and Waiver, I further acknowledge that I have been
advised, as required by the Older Workers Benefit Protection Act, that: (a) the
release and waiver granted herein does not relate to claims under the ADEA which
may arise after this Release and Waiver is executed; (b) I should consult with
an attorney prior to executing this Release and Waiver; (c) I have twenty-one
(21) days from the date of termination of my employment with the Company in
which to consider this Release and Waiver (although I may choose voluntarily to
execute this Release and Waiver earlier); (d) I have seven (7) days following
the execution of this Release and Waiver to revoke my consent to this Release
and Waiver; and (e) this Release and Waiver shall not be effective until the
seven (7) day revocation period has expired.

I acknowledge my continuing obligations under my Non-Disclosure and Assignment
Agreement. 
Pursuant to the Non-Disclosure and Assignment Agreement I understand that among
other things, I must not use or disclose any confidential or proprietary
information of the Company and I must promptly return all Company property and
documents (including all embodiments of proprietary information) and all copies
thereof in my possession or control.  I understand and agree that my right to
the severance pay I am receiving in exchange for my agreement to the terms of
this Release and Waiver is contingent upon my continued compliance with my
Non-Disclosure and Assignment Agreement.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof.  I am not relying on any promise or representation by the Company
that is not expressly stated herein.  This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

﻿

﻿

﻿

 

 

 

 

Date:

 

 

 

 

﻿

 

 

Name:

Brent Standridge

﻿

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

ADDITIONAL PERMITTED INVESTMENTS

None.



 

 

--------------------------------------------------------------------------------